DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.

Response to Amendment
The amendment of 29 June 2022 has been entered.
Disposition of claims:
	Claims 1 and 12 have been amended.
	Claims 4-5, 11, and 17-18 are withdrawn from consideration.
	Claims 1-20 are pending.
The amendment to claim 1 has overcome the rejection of claims 1-3 and 6 under 35 U.S.C. 102(a)(2) as being anticipated by Hildebrandt et al. (US 2019/0019957 A1) (hereafter “Hildebrandt”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 1 has overcome the rejection of claims 1-3 and 7 under 35 U.S.C. 102(a)(2) as being anticipated by Grol et al. (“Synthesis of Isomeric Thienobenzothiazines and Their Effect on Dopamine Metabolism in Rat Brain” Journal of Medicinal Chemistry. 1980, vol. 23, pp. 322-324.) (hereafter “Grol”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-3 and 6 under 35 U.S.C. 102(a)(2) as being anticipated by Hildebrandt et al. (US 2019/0019957 A1) (hereafter “Hildebrandt”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejection of claims 1-3 and 7 under 35 U.S.C. 102(a)(2) as being anticipated by Grol et al. (“Synthesis of Isomeric Thienobenzothiazines and Their Effect on Dopamine Metabolism in Rat Brain” Journal of Medicinal Chemistry. 1980, vol. 23, pp. 322-324.) (hereafter “Grol”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 29 June 2022 regarding the rejections of claims 1-3, 7-8, and 12-16 under 35 U.S.C. 102(a)(1) as being anticipated by Martynova et al. (US 2014/0042370 A1) (hereinafter “Martynova”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the amendment to claims 1 and 12 requiring “wherein when m is 0, at least one of L1 and l2 is a divalent methyl group substituted with a phenyl group, or a divalent silyl groups substituted with a phenyl group” has overcome the rejections.
The compound of Martynova relied upon in the rejections is shown below.

    PNG
    media_image1.png
    346
    378
    media_image1.png
    Greyscale

The current claims require that the divalent methylene group that is L2 comprise a phenyl substituent. Therefore, under a broadest reasonable interpretation in light of the specification, the methylene groups are being interpreted as optionally having substituents other than phenyl or aryl so long as at least one of the substituents is phenyl. The methylene group shown above is substituted with the phenyl group circled above. Therefore, Compound 6d of Martynova meets the current claim limitations.

Election/Restrictions
Examinable Species
The examinable species is the compounds having the structure of the instant Formula 3-2.
The Examinable species reads on claims 1-3, 6-10, 12-16, and 19
Claims 4-5, 11, and 17-18 are withdrawn from consideration.

With regard to the instant claims 10 and 19 only, a search of the prior art did not show the examinable species. As none of the claims were specifically drawn to the current examinable species in combination with the limitations of one of claims 10 and 19 in independent form, none of these claims have been indicated as allowable. However, claims written in independent form which require all the limitations of claims 10 or 19 as well as being limited to the limited current examinable species along with any dependent claims which require all the limitations of claims 10 or 19 as well as being limited to the limited current examinable species would be allowable.
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as being limited to the current examinable species. This objection to the claims is only with respect to the current examinable species.
It is noted that the potential allowability of claims 10 and 19 has not be determined with respect to species beyond the current examinable species, i.e. potential examinable species that could found once the search is expanded beyond the current examinable species.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omura et al. (JP 2005-022268 A—machine translation relied upon) (hereinafter “Omura”).
Regarding claims 1-3 and 6-7: Omura discloses the compound shown below {paragraph [0014], p. 7: Chemical Formula 5}.

    PNG
    media_image2.png
    526
    762
    media_image2.png
    Greyscale

Where in the Chemical Formula 5 of Omura shown above: R1 and R2 can be alkyl or phenyl; R7 is hydrogen or alkyl.
Where the Chemical Formula 5 of Omura shown above has the structure of the instant Formula 3-2-2 where: X1 is NY1 where Y1 is substituted or unsubstituted phenyl; L2 is alkylene substituted with a phenyl group; n1 is 1 and R5 (R1 of Formula 1) is amino; n2 is 0; L1 is divalent oxy. 
It is noted that the current claims do not limit the substituents of the methylene group beyond requiring that at least one of the substituents be a phenyl ring. Therefore, under a broadest reasonable interpretation in light of the specification, the methylene groups are being interpreted as optionally having substituents other than phenyl or aryl so long as at least one of the substituents is phenyl.
It is noted that the methylene group comprises substituents that are joined together to form a ring. The current claims do not limit the substituents of the methylene group beyond requiring that at least one of the substituents be a phenyl ring. Therefore, under a broadest reasonable interpretation in light of the specification, the claim is being interpreted such that adjacent substituent can be joined together to form a ring. 

Claim(s) 1-3, 7-8, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martynova et al. (US 2014/0042370 A1) (hereinafter “Martynova”).
Regarding claims 1-3, 7, and 12-16: Martynova discloses an organic electroluminescence device comprising a first electrode, a hole transport region provided on the first electrode, an emission layer provided on the hole transport region, an electron transport region provided on the emission layer, and a second electrode provided on the electron transport region {paragraphs [0178]-[0179] and Table 1: Example E17}.
The hole transport region includes a hole injection layer disposed on the first electrode, a first hole transport layer disposed on the hole injection layer, and a second hole transport layer disposed on the first hole transport layer and adjacent to the emission layer {paragraphs [0178]-[0179] and Table 1: Example E17}.
The Examiner notes that the electron blocking layer (EBL) of Martynova is being equated with the instant second hole transport layer. The EBL of Martynova must necessarily transport hole to the emission layer, thus it can be equated with the instant second hole transport layer.
The second hole transport layer includes the compound shown below {(paragraphs [0178]-[0179] and Table 1: Example E17, Compound 6d is the material of the EBL of Martynova, which is being equated with the instant second hole transport layer.), (p. 73, Compound 6d)}.

    PNG
    media_image1.png
    346
    378
    media_image1.png
    Greyscale

Where the compound above has the structure of the instant Formula 3-2-2 where: X1 is S; L2 is alkylene; n1 is 1 and R5 (R1 of Formula 1) is aryl; n2 is 0; L1 is amino. 
The current claims require that the divalent methylene group that is L2 comprise a phenyl substituent. Therefore, under a broadest reasonable interpretation in light of the specification, the methylene groups are being interpreted as optionally having substituents other than phenyl or aryl so long as at least one of the substituents is phenyl. The methylene group shown above is substituted with the phenyl group circled above. Therefore, Compound 6d of Martynova meets the current claim limitations. 
It is noted that R1 that is aryl is joined to form a ring with L1 that is amino. The instant specification and the instant claims are silent as to the joining of substituents to form a ring. Therefore, under a broadest reasonable interpretation in light of the specification, the claim is being interpreted such that adjacent substituent can be joined together to form a ring. This is because the instant claims do not positively state that the adjacent substituents cannot be joined to form a ring. A claim amendment stated that adjacent substituents cannot join to form a ring would overcome this rejection.

Regarding claim 8: Martynova discloses all of the features with respect to claim 1, as outlined above. Neither claim 1 nor claim 8 requires that n2 be nonzero. Therefore, the compound of Martynova meets the limitations of claim 8 where n2 is 0, and R2 is not present.

Claim(s) 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martynova et al. (US 2014/0042370 A1) (hereinafter “Martynova”).
Regarding claims 1-3 and 7: Martynova discloses the compounds shown below {(paragraphs [0010]-[0011]: The compounds of the disclosure of Martynova have the structure of formula (1) or formula (2) of Martynova.), (paragraph [0085]: The compounds of the disclosure of Martynova are exemplified by the compounds on pp. 14-32.), (p. 25, the compound shown below, left), (p. 31, the compound shown below, right)}.

    PNG
    media_image3.png
    812
    876
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    850
    755
    media_image4.png
    Greyscale

Where the compound above, left has the structure of the instant Formula 3-2-1 where: X1 is O; L2 is alkylene; n1 is 1 and R5 (R1 of Formula 1) is substituted aryl; n2 is 0; L1 is amino.
Where the compound above, right has the structure of the instant Formula 3-2-2 where: X1 is S; L2 is alkylene; n1 is 1 and R5 (R1 of Formula 1) is substituted aryl; n2 is 0; L1 is amino. 
It is noted that in the compound above, right the methylene group comprises substituents that are joined together to form a ring. The current claims do not limit the substituents of the methylene group beyond requiring that at least one of the substituents be a phenyl ring. Therefore, under a broadest reasonable interpretation in light of the specification, the claim is being interpreted such that adjacent substituent can be joined together to form a ring.
It is noted that in each of the compounds above R1 that is aryl is joined to form a ring with L1 that is amino. The instant specification and the instant claims are silent as to the joining of substituents to form a ring. Therefore, under a broadest reasonable interpretation in light of the specification, the claim is being interpreted such that adjacent substituent can be joined together to form a ring. This is because the instant claims do not positively state that the adjacent substituents cannot be joined to form a ring. A claim amendment stated that adjacent substituents cannot join to form a ring would overcome this rejection.

Regarding claim 8: Martynova discloses all of the features with respect to claim 1, as outlined above. Neither claim 1 nor claim 8 requires that n2 be nonzero. Therefore, the compound of Martynova meets the limitations of claim 8 where n2 is 0, and R2 is not present.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Martynova et al. (US 2014/0042370 A1) (hereinafter “Martynova”).
Regarding claims 12-16: Martynova discloses all of the limitations of claim 1, as outlined in paragraphs 35-40 above.
Martynova does not exemplify a specific device comprising either of the compounds shown in paragraph 36 above.
However, Martynova teaches an organic electroluminescence device comprising a first electrode, a hole transport region provided on the first electrode, an emission layer provided on the hole transport region, an electron transport region provided on the emission layer, and a second electrode provided on the electron transport region {(paragraphs [0100]-[0102]: The disclosure is directed toward organic electroluminescent devices.), (paragraph [0102]: The organic electroluminescent device can comprise a hole injection layer, a hole transport layer, and electron blocking layer, a light-emitting layer, an electron transport layer, and an electron injection layer.), (paragraphs [0178]-[0179] and Table 1: Device Example E17 having the described layer structure)}.
The compounds of Martynova can be used as the material of an electron-blocking layer, in particular when comprising an amine substituent {(paragraph [0114]: The compounds of Martynova can be used as the material of an electron-blocking layer, in particular when comprising a substituent having the structure of formula (34) of Martynova.), (paragraph [0075]: formula (34) is an amine substituent.), ((paragraphs [0178]-[0179] and Table 1: Device Example E17 comprises a compound of Martynova in the electron blocking layer, and the compound comprises an amine substituent.)}.
The compound of Martynova shown in paragraph 36 above, on the left, comprises an amine substituent. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Martynova shown in paragraph 36 above (on the left, comprising an amine substituent) by using the compound as the material of the electron blocking layer of an organic light emitting device comprising a hole injection layer, a hole transport layer, and electron blocking layer, a light-emitting layer, an electron transport layer, and an electron injection layer, based on the teaching of Martynova. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Martynova’s compound shown in paragraph 36 above (on the left, comprising an amine substituent) would have been a choice from a finite number of identified, predictable solutions (the compounds of Martynova identified as being useful in an electron blocking layer), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
The resultant organic electroluminescent device would comprise a first electrode, a hole transport region provided on the first electrode, an emission layer provided on the hole transport region, an electron transport region provided on the emission layer, and a second electrode provided on the electron transport region.
The hole transport region would include a hole injection layer disposed on the first electrode, a first hole transport layer disposed on the hole injection layer, and a second hole transport layer disposed on the first hole transport layer and adjacent to the emission layer.
The Examiner notes that the electron blocking layer (EBL) of Martynova is being equated with the instant second hole transport layer. The EBL of Martynova must necessarily transport hole to the emission layer, thus it can be equated with the instant second hole transport layer.
The second hole transport layer includes Martynova’s compound shown in paragraph 36 above (on the left, comprising an amine substituent).

Allowable Subject Matter
Claim 20 is allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
As described in paragraphs 17-34 of the Office action of 04 March 2021, Buesing et al. (US 2011/0266533 A1) (hereafter “Buesing”) represents the closest prior art. However, Buesing does not teach wherein the instant L1 through L4 are each selected from the group consisting of a substituted or unsubstituted divalent alkyl group having 1 to 10 carbon atoms, a substituted or unsubstituted divalent silyl group, a substituted or unsubstituted divalent oxy group, or a substituted or unsubstituted divalent thio group. The compounds of Buesing require at least one of the instant L1 and L3 or the instant L2 and L4 to be a divalent amino group. The prior art does not teach modifying Buesing such that the instant L1 through L4 are selected from the group consisting of a substituted or unsubstituted divalent alkyl group having 1 to 10 carbon atoms, a substituted or unsubstituted divalent silyl group, a substituted or unsubstituted divalent oxy group, or a substituted or unsubstituted divalent thio group.
Furthermore, the prior art as a whole does not teach compounds in which the instant L1 through L4 are each selected from the group consisting of a substituted or unsubstituted divalent alkyl group having 1 to 10 carbon atoms, a substituted or unsubstituted divalent silyl group, a substituted or unsubstituted divalent oxy group, or a substituted or unsubstituted divalent thio group. Nor does the prior art as a whole teach modifying compounds similar to the instant Formula 3-1 such that each of the instant L1 through L4 are selected from the group consisting of a substituted or unsubstituted divalent alkyl group having 1 to 10 carbon atoms, a substituted or unsubstituted divalent silyl group, a substituted or unsubstituted divalent oxy group, or a substituted or unsubstituted divalent thio group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786